FILED
                             NOT FOR PUBLICATION                            AUG 10 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHANG HOON KIM, a.k.a. Frank Chang               No. 08-74508
Hoon Kim,
                                                 Agency No. A070-932-670
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       Chang Hoon Kim, a native and citizen of South Korea, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252,

and we deny the petition for review.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We reject Kim’s contention that the government failed to establish

removability by clear and convincing evidence, because Kim conceded

removability. See Young Sun Shin v. Mukasey, 547 F.3d 1019, 1024 (9th Cir.

2008) (“[W]here the alien concedes removability, the government’s burden in this

regard is satisfied.” (citation and quotation omitted)).

      Kim’s contention that the government should be equitably estopped from

ordering his removal is unavailing. See Sulit v. Schiltgen, 213 F.3d 449, 454 (9th

Cir. 2000) (“[E]stoppel against the government is unavailable where petitioners

have not lost any rights to which they were entitled.”); cf. Salgado-Diaz v.

Gonzalez, 395 F.3d 1158, 1165-68 (9th Cir. 2005).

      Kim’s remaining contentions are not persuasive.

      PETITION FOR REVIEW DENIED.




                                           2                                   08-74508